Case 1:19-cv-00742-LPS Document 601 Filed 03/09/20 Page 1 of 4 PageID #: 40833




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,
                        Plaintiffs,
         v.                                            C.A. No. 19-742-LPS

 VMWARE, INC.,
                        Defendant.


  DEFENDANT VMWARE’S MOTIONS FOR JUDGMENT AS A MATTER OF LAW,
                 FOR A NEW TRIAL AND REMITTITUR,
          AND TO DISMISS CIRBA INC. FOR LACK OF STANDING

       Pursuant to the Court’s February 10, 2020 Order (D.I. 574) and Federal Rules of Civil

Procedure 12, 50, and 59, Defendant VMware, Inc. hereby moves the Court for judgment as a

matter of law, for a new trial and remittitur, and for dismissal of Cirba Inc. for lack of standing.

       The grounds for the motions are fully set forth in Defendant VMware’s Opening Brief in

Support of Motions for Judgment as a Matter of Law, for a New Trial and Remittitur, and to

Dismiss Cirba Inc. for Lack of Standing, as well as in the Declaration of Richard S.J. Hung in

Support of VMware’s Motions for Judgment as a Matter of Law, for a New Trial and Remittitur,

and to Dismiss Cirba Inc. for Lack of Standing, filed contemporaneously herewith.
Case 1:19-cv-00742-LPS Document 601 Filed 03/09/20 Page 2 of 4 PageID #: 40834




 Dated: March 9, 2020                          YOUNG CONAWAY STARGATT &
                                               TAYLOR, LLP
 OF COUNSEL:                                   /s/ Anne Shea Gaza
 Arturo J. González                            Anne Shea Gaza (No. 4093)
 Michael A. Jacobs                             Robert M. Vrana (No. 5666)
 Richard S. J. Hung                            Samantha G. Wilson (No. 5816)
 MORRISON & FOERSTER LLP                       Rodney Square
 425 Market Street                             1000 North King Street
 San Francisco, CA 94105                       Wilmington, DE 19801
 (415) 268-7000                                (302) 571-6600
 agonzalez@mofo.com
 mjacobs@mofo.com                              agaza@ycst.com
 rhung@mofo.com                                rvrana@ycst.com
                                               swilson@ycst.com
 Deanne E. Maynard
 Brian R. Matsui                               Attorneys for VMware, Inc.
 MORRISON & FOERSTER LLP
 2000 Pennsylvania Avenue, NW Suite 6000
 Washington, D.C. 20006
 (202) 887-1500
 dmaynard@mofo.com
 bmatsui@mofo.com

 Seth P. Waxman
 Thomas G. Saunders
 WILMER CUTLER PICKERING HALE
 AND DORR LLP
 1875 Pennsylvania Avenue, NW
 Washington, DC 20006
 (202) 663-6000
 seth.waxman@wilmerhale.com
 thomas.saunders@wilmerhale.com

 William F. Lee
 WILMER CUTLER PICKERING HALE
 AND DORR LLP
 60 State Street
 Boston, MA 02109
 (617) 526-6000
 william.lee@wilmerhale.com




                                           2
Case 1:19-cv-00742-LPS Document 601 Filed 03/09/20 Page 3 of 4 PageID #: 40835




                                 CERTIFICATE OF SERVICE


         I, Anne Shea Gaza, hereby certify that on March 9, 2020, I caused to be electronically

filed a true and correct copy of the foregoing document with the Clerk of the Court using

CM/ECF, which will send notification that such filing is available for viewing and downloading

to the following counsel of record:

                               Kenneth L. Dorsney, Esquire
                               Morris James LLP
                               500 Delaware Avenue, Suite 1500
                               Wilmington, DE 19801
                               kdorsney@morrisjames.com

                               Attorney for Plaintiffs/Counter-Defendants

         I further certify that on March 9, 2020, I caused the foregoing document to be served via

electronic mail upon the above-listed counsel and on the following:

                               Courtland L. Reichman, Esquire
                               Shawna L. Ballard, Esquire
                               Jennifer Estremera, Esquire
                               Michael G. Flanigan, Esquire
                               Joachim B. Steinberg, Esquire
                               Kate Falkenstien, Esquire
                               Ariel C. Green, Esquire
                               Reichman Jorgensen LLP
                               100 Marine Parkway, Suite 300
                               Redwood Shores, CA 94065

                               Sarah O. Jorgensen, Esquire
                               Reichman Jorgensen LLP
                               1201 West Peachtree Street, Suite 2300
                               Atlanta, GA 30309

                               Christine E. Lehman, Esquire
                               Reichman Jorgensen LLP
                               818 Connecticut Ave., N.W., Suite 850
                               Washington, DC 20006




24585493.1
Case 1:19-cv-00742-LPS Document 601 Filed 03/09/20 Page 4 of 4 PageID #: 40836




                        Jaime F. Cardenas-Navia, Esquire
                        Wesley Lanier White, Esquire
                        Khue V. Hoang, Esquire
                        Reichman Jorgensen LLP
                        750 Third Avenue, Suite 2400
                        New York, NY 10017

                        RJ_densify@reichmanjorgensen.com

                        Gary J. Toman, Esquire
                        Weinberg Wheeler Hudgins Gunn & Dial
                        3344 Peachtree Road NE, Suite 2400
                        Atlanta, GA 30326
                        gtoman@wwhgd.com

                        Peter J. Ayers, Esquire
                        Law Office of Peter J. Ayers, PLLC
                        2200 Bowman Avenue
                        Austin, TX 78703
                        peter@ayersiplaw.com

                        Attorneys for Plaintiffs/Counter-Defendants


Dated: March 9, 2020                         YOUNG CONAWAY STARGATT &
                                             TAYLOR, LLP

                                             /s/ Anne Shea Gaza
                                             Anne Shea Gaza (No. 4093)
                                             Robert M. Vrana (No. 5666)
                                             Samantha G. Wilson (No. 5816)
                                             Rodney Square
                                             1000 N. King Street
                                             Wilmington, Delaware 19801
                                             agaza@ycst.com
                                             rvrana@ycst.com
                                             swilson@ycst.com

                                             Attorneys for VMware, Inc.




                                         2
24585493.1
